   

2:19-cr-20548-GCS-EAS ECF No.1 filed 08/22/19 PagelID.1 Page1of7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA
Case:2:19-cr-20548

Judge: Steeh, George Caram
MJ: Stafford, Elizabeth A.
Filed: 08-22-2019 At 01:52 PM
vs. INDI USA VS. MOSLEY (DP)

VIOLATION: 18 U.S.C. § 666(a)(1)(B)

D-1 MICHAEL MOSLEY,

 

Defendant.
/
INDICTMENT
The Grand Jury charges:
GENERAL ALLEGATIONS

 

1. At all times relevant to this Indictment, defendant MICHAEL
MOSLEY was an agent of the City of Detroit, Michigan, in that MOSLEY was
employed as a police officer, serving in the Detroit Police Department's Major
Violators Unit. In that unit, MOSLEY was responsible for, among other things,
investigating and arresting drug traffickers operating within the city.

2. In the calendar year 2019, the City of Detroit was a local government

entity that received federal assistance in excess of $10,000.

1

7
   

2:19-cr-20548-GCS-EAS ECF No. 1 filed 08/22/19 PagelD.2 Page 2 of 7

3. On or about April 3, 2019, MICHAEL MOSLEY was part of a team
of Detroit police officers who executed a search warrant at the residence of Drug
Trafficker A in the City of Detroit. During the execution of the search warrant, police
officers discovered approximately two kilograms of heroin, approximately one
kilogram of cocaine, and six firearms within the residence.

4. During the investigation at the residence on April 3, 2019, MICHAEL
MOSLEY took a statement from Drug Trafficker A. In the signed statement, Drug -
Trafficker A acknowledged that he knowingly possessed the three kilograms of drugs
discovered at the residence. MOSLEY took possession of the signed statement and
a signed advice of rights statement from Drug Trafficker A. MOSLEY did not arrest
Drug Trafficker A.

5. Inthe weeks following the execution of the search warrant, MICHAEL
MOSLEY communicated with Drug Trafficker A. During telephone conversations
and in text message exchanges, MOSLEY sought information from Drug Trafficker
A concerning possible criminal activity involving the distribution of drugs. During
a subsequent conversation, Drug Trafficker A offered to pay $15,000 in cash to
MOSLEY in exchange for MOSLEY giving the signed statement back to Drug
Trafficker A and for MOSLEY not pursuing charges against Drug Trafficker A. In
exchange for the cash to MOSLEY, Drug Trafficker A told MOSLEY, “Alright.

And I want that paperwork you made me sign, bro. Your word is bond.” The
  
 
 

 

2:19-cr-20548-GCS-EAS ECF No.1 filed 08/22/19 PagelID.3 Page 3 of 7

“paperwork” referenced by Drug Trafficker A was the signed statement wherein
Drug Trafficker A admitted to possession of the drugs. In response, MOSLEY
stated, “Oh, yeah I’m a... yeah, yeah once we get that [the cash] I’m a bring you the
paperwork you gonna rip it up.”

6. On or about May 2, 2019, MICHAEL MOSLEY collected $10,000 in
cash that had been left for MOSLEY by Drug Trafficker A in the backyard of an
abandoned house in the City of Detroit.

7. On or about May 23, 2019, MICHAEL MOSLEY collected $5,000 in
cash that had been left for MOSLEY by Drug Trafficker A in the backyard of the
abandoned house in Detroit. When MOSLEY collected the $5,000 in cash,
MOLSEY left the original signed copies of Drug Trafficker A’s statement and advice
of rights form in the backyard of the abandoned house for Drug Trafficker A to
retrieve.

COUNT ONE

(18 U.S.C. § 666(a)(1)(B) — Federal Program Bribery)
D-1 MICHAEL MOSLEY
1. The paragraphs of the General Allegations are hereby re-alleged and
incorporated by reference in Count One as if fully set forth herein.
2. On or about May 2, 2019, in the Eastern District of Michigan, Southern
Division, the defendant, MICHAEL MOSLEY, knowingly and corruptly accepted

3

 
  
 
   

2:19-cr-20548-GCS-EAS ECF No.1 filed 08/22/19 PagelID.4 Page 4of7

$10,000 in cash from Drug Trafficker A intending to be influenced and rewarded in
connection with his official duties regarding a business, transaction, or series of
transactions of the City of Detroit, involving $5,000 or more.

All in violation of Title 18, United States Code, Section 666(a)(1)(B).

COUNT TWO
(18 U.S.C. § 666(a)(1)(B) — Federal Program Bribery)
D-1 MICHAEL MOSLEY

1. The paragraphs of the General Allegations are hereby re-alleged and
incorporated by reference in Count Two as if fully set forth herein.

2. On or about May 23, 2019, in the Eastern District of Michigan, Southern
Division, the defendant, MICHAEL MOSLEY, knowingly and corruptly accepted
$5,000 in cash from Drug Trafficker A intending to be influenced and rewarded in
connection with his official duties regarding a business, transaction, or series of
transactions of the City of Detroit, involving $5,000 or more.

All in violation of Title 18, United States Code, Section 666(a)(1)(B).

FORFEITURE ALLEGATIONS

(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) — Criminal Forfeiture)

1. The allegations contained in Counts One and Two of this Indictment are

hereby realleged and incorporated by reference for the purpose of alleging forfeitures
  
  
 

 

2:19-cr-20548-GCS-EAS ECF No.1 filed 08/22/19 PagelD.5 Page 5of7

pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United
States Code, Section 2461(c).

2. Upon conviction of a violation of Title 18, United States Code, Section
666(a)(1)(B), as set forth in Counts One and Two of this Indictment, the defendant,
MICHAEL MOSLEY, shall forfeit to the United States of America, pursuant to Title
18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code,
Section 2461(c), any property, real or personal, which constitutes or is derived from
gross proceeds traceable to the offenses. The United States shall also seek the
imposition of a personal forfeiture money judgment against the defendant in an
amount of the $15,000 obtained as a result of the defendant’s violations of Title 18,

United States Code, Section 666(a).

3.  Ifany of the property described above, as a result of any act or omission
of the defendant:
a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

C. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided
without difficulty,
  
 
  

2:19-cr-20548-GCS-EAS ECF No.1 filed 08/22/19 PagelID.6 Page 6 of 7

the United States of America shall be entitled to forfeiture of substitute property
pursuant to Title 21, United States Code, Section 85 3(p), as incorporated by Title 28,

United States Code, Section 2461(c).

All pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

THIS IS A TRUE BILL

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

MATTHEW SCHNEIDER
United States Attorney

s/David A. Gardey

DAVID A. GARDEY

Assistant United States Attorney
Chief, Public Corruption Unit

Dated: August 22, 2019

 
Case 2:19-cr-20548-GCS-EAS ECF No.1 filed 08/22/19 PagelD.7 Page 7 of 7

 

United States District Court Criminal Case Cover Sheet Case Number:
Eastern District of Michigan

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

  

Companion Case Information Companion Case Number:

 

This may be a companion case based on LCrR 57.10(b)(4)":

 

 

 

OYes MINo AUSA’s iat ag

 

 

 

Case Title: USA v. Michael Mosley
County where offense occurred: Wayne
Offense Type: Felony

Indictment -- no prior complaint

 

_Superseding Case Information

 

 

 

Superseding to Case No: Judge:
Reason:
Defendant Name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United S
the above captioned case

s Attorney is the attorney of record for

   

August 22, 2019

 

 

David A.
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226
david.gardey@usdoj.gov

(313) 226-9591

Bar #: P48990

Date

   

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated
